Case: 19-51006      Document: 00515815875         Page: 1     Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 9, 2021
                                  No. 19-51006
                                                                         Lyle W. Cayce
                               Conference Calendar
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Manuel Lezama-Sierra,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:19-CR-1825-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Manuel
   Lezama-Sierra has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Lezama-Sierra has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51006     Document: 00515815875         Page: 2   Date Filed: 04/09/2021




                                  No. 19-51006


   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, and counsel is excused from
   further responsibilities herein. The appeal is DISMISSED in part as
   frivolous, see 5th Cir. R. 42.2, and in part as moot based on Lezama-
   Sierra’s completion of his sentence, see Spencer v. Kemna, 523 U.S. 1, 7
   (1998).




                                       2